Citation Nr: 0523239	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  99-00 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to 
include as a chronic disability resulting from an undiagnosed 
illness. 

3.  Entitlement to service connection for a bilateral hip 
disorder, to include as a chronic disability resulting from 
an undiagnosed illness.

4.  Entitlement to service connection for a bilateral knee 
disorder, to include as a chronic disability resulting from 
an undiagnosed illness.

5.  Entitlement to service connection for a bilateral ankle 
disorder, to include as a chronic disability resulting from 
an undiagnosed illness.





REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from April 1957 to 
April 1960 and from November 1990 to November 1991, including 
service in Southwest Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the aforementioned claims.  

This case was previously before the Board in August 2003, at 
which time it was remanded for due process concerns and 
additional evidentiary development.  The actions requested in 
that remand have been undertaken and the case has returned to 
the Board, ready for appellate review.  


The claim of entitlement to service connection for a skin 
disorder, to include whether it is a manifestation of a 
chronic disability resulting from an undiagnosed illness is 
addressed in the Remand portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when further 
action is required on the part of the appellant.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has 
submitted information sufficient for the RO to verify any in-
service stressor which supports the current diagnosis of 
PTSD.  

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran has an 
undiagnosed illness primarily manifested by joint pain of the 
hips, ankles, and knees.  

3.  Currently diagnosed arthritis of the hips and knees, and 
bilateral ankle strain, have not been related by competent 
medical evidence to the veteran's period of active military 
service.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  The criteria necessary to establish service connection 
for bilateral disorders of the hips, knees, and ankles, on 
either a direct basis or as due to undiagnosed illness, have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In December 2002 and March 2004 letters implementing VA's 
duty to notify and to assist, the RO informed the veteran of 
the steps that had been undertaken with respect to 
evidentiary development of his claims, and what the veteran's 
own responsibilities were in accord with the duty to assist.  
The March 2004 letter contained a detailed explanation of 
what was needed, and noted, as to VA's duty to assist the 
veteran with his claim, "It's still your responsibility to 
support your claim with appropriate evidence."  Moreover, in 
an attachment to that letter, the veteran was advised, "It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  (Italics in original)

In addition, the veteran was advised by virtue of a June 1998 
rating decision, a detailed December 1998 Statement of the 
Case (SOC), and several Supplemental SOCs most recently 
issued in February 2005, of the pertinent law and what the 
evidence must show in order to substantiate the claims.  All 
such notices provided by VA must be read in the context of 
prior, relatively contemporaneous communications from the 
agency of original jurisdiction.  See Mayfield, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

The Board notes further that, in Pelegrini v. Principi, 
supra, the Court held that a VCAA notice must be provided to 
a claimant before the "initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  The Court also made it clear that where notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004, supra.  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  However, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate the claims and to assist 
him in developing relevant evidence.  In this regard, the 
case was remanded in August 2003 to assure that all statutory 
duty to assist and notify requirements were met.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this matter.  Rather, 
remanding this case again to the RO for further VCAA 
development would result only in additional delay, with no 
benefit to the veteran.  See Bernard v. Brown, supra.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claims.  
VA and private medical records have been secured for the 
file, and VA examinations were conducted in 2002.  For its 
part, VA has done everything reasonably possible to assist 
the veteran, and no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran's service medical records dated from 1957 to 1960 
are negative for any injuries or diagnoses relating to the 
ankles, hips, or knees.  

Service medical records dated during the veteran's Gulf War 
service are negative for any indication of any injuries of 
the hips, or ankles, and for any diagnoses relating to these 
areas.  The August 1991 separation report reflects that the 
veteran had sustained a right knee injury/contusion in June 
1991, with no sequelae, and that he had also experienced 
situational stress, which had resolved.  

Post-service medical records reflect that the veteran has 
served for many years with the Pennsylvania National Guard.  
A September 1994 medical report documents depression, 
bilateral knee problems, and quadriceps atrophy, as well as 
depression and tinea versicolor.  A June 1996 MRI report of 
the left knee indicates that the veteran sustained a post-
traumatic mild injury.  Degeneration of the lateral meniscus 
was shown.  A June 1997 record documents bilateral hip pain.  

The record includes a 1995 report of a Department of the Army 
clinical evaluation in which diagnoses of PTSD, tinea 
corporis, and eczema were made, and it was determined that 
these conditions had been sustained in the line of duty.  

The veteran underwent a VA examination in August 1996.  At 
that time, the veteran reported that his psychiatric problems 
began in January 1991, following service in the Gulf War.  
The veteran stated that he did not serve in combat, but that 
after the war was over, he and his friends went to the front 
lines and saw thousands of dead bodies, resulting in symptoms 
of sleeplessness and disturbing nightmares.  He also 
complained of skin lesions and severe itching since Gulf War 
service.  Diagnoses of chronic PTSD, chronic moderate major 
depressive disorder, and chronic severe itching, were made.  

In October 1996, the veteran identified several situations 
and "stressors" which he associates with his PTSD.  He 
reported that he served with the 3623rd maintenance division, 
with a primary responsibility of keeping the tracks and gears 
of non-rubber vehicles in running condition.  He identified 
the following stressors: (1) serving on a back-up maintenance 
crew following a mine-sweeper on "black-belt road" when 
5000 Kuwaiti and Iraqi soldiers came out of the bushes 
holding rifles and carrying flags wanting to surrender; the 
veteran reported that they were enclosed with barbed wire and 
beaten by British soldiers; and (2) a week after the war, the 
veteran went to an area where bombs and missiles had been 
dropped and saw thousands of body parts and bodies.  

Records from Walter Reed Medical Center dated in April 1997 
document left hip pain, consistent with bursitis.  April 1997 
X-ray films of the hips were normal, and a left knee X-ray 
showed calcification.  

A VA examination of the joints was conducted in August 1997.  
The veteran complained of symptoms of swelling of the knees 
and ankles while serving in the Gulf War in 1991.  
Examination of the knees and ankles revealed no swelling, 
malalignment or loss of motion.  An impression of a history 
of arthralgia in the knees and ankles was made.  X-ray films 
of the knees revealed ossification of the right knee, which 
possibly represented sequelae of Osgood-Schlatter's disease.  

A PTSD examination was also conducted in August 1997.  
Diagnoses of chronic PTSD, major depressive disorder, and 
histrionic personality, were made.  

A July 1998 medical report from the Nelson Behavioral Center 
reflects that the veteran's diagnoses included PTSD, 
alcoholism, and depression/anxiety.  

In January 1999, the veteran presented testimony at a hearing 
held at the RO.  The veteran testified that multiple joint 
pain, skin rashes, and PTSD, which began during Persian Gulf 
service and continued thereafter.

In October 2001 and January 2002, the RO sent correspondence 
to the 3623rd Maintenance Company and the Department of the 
Army - US Armed Services Center for Research of Unit Records 
(USASCRUR), requesting verification of the veteran's service 
with that company (reportedly from February to August 1999).  

In April 2002, USASCRUR replied, providing a unit history of 
the 3623rd Maintenance Co. and indicating that anecdotal 
incidents, such as seeing dead bodies, are not usually 
researchable and that, in order to verify the veteran's 
reported stressors, additional detail was required.  The unit 
history verified that the 3623rd Maintenance Co. had provided 
support and mobile maintenance and repair part issue to units 
passing through or attached to the unit's area of operation.  
Injuries reported were minimal and combat action was limited.  
It was noted that maintenance missions were undertaken in 
uncleared minefield areas, as had been reported by the 
veteran.  

A VA general medical examination was conducted in February 
2002.  Clinical Impressions of complaints of balance problems 
and dizziness of undetermined cause, significant depression, 
and a history of PTSD were made.  

A VA examination of the joints was also undertaken in 
February 2002.  The veteran reported that in January 1991, 
during Persian Gulf War service, he had developed pain in the 
hips, ankles, and knees.  He complained of pain, weakness, 
and stiffness of the hips, knees, and ankles, and reported 
symptoms of swelling in the knees and ankles.  Assessments of 
bilateral hip, knee, and ankle strain were made.  X-ray films 
of the ankles and hips revealed no evidence of acute fracture 
or dislocation, and mild degenerative changes of the hips.  
Right and left knee X-ray films revealed degenerative 
changes.  

VA records dated from 1999 to 2003 document treatment for 
skin rash, joint pain, and arthritis, and for psychiatric 
disorders.  

Records from the Nelson Behavioral Center reveal that the 
veteran has received treatment at that facility from 2001 to 
2003 for conditions diagnosed as depression and PTSD.  A June 
2003 summary indicated that the veteran had been treated at 
the Nelson facility for alcoholism, chronic depression, and 
PTSD.  It was noted that he still had nightmares and 
regressed back to when he was in the Persian Gulf.  


III.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.

Where there is a chronic disease which is shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id. Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The Board notes that among the veteran's principal 
contentions are that he suffers from multiple joint disorders 
affecting the hips, knees, and ankles, claimed as 
manifestations of undiagnosed illness which occurred as a 
result of his service in the Southwest Asia theater of 
operations (Operation Desert Storm/Desert Shield).  

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as title 
I of Public Law No. 103-446.  That statute, in part, added a 
new section 1117 to title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumption period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumption period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding a regulation at 38 C.F.R. § 3.317, 
which defines qualifying Gulf War service, establishes the 
presumption period for service connection, and denotes a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumption period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia Theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule, which extended the presumption period to December 31, 
2001.  This extension of the presumption period was adopted 
as a final rule in March 1998, and, in October 1998, Public 
Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for 
manifestations of undiagnosed illness.

In November 2001, VA issued an interim final rule, which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumption 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2000), amending various 
provisions of 38 U.S.C. §§ 1117, 1118. Section 202 of the 
VEBEA re-styled the term "chronic disability" in 38 
U.S.C.A. § 1117 as "qualifying chronic disability," and 
expanded compensation availability for Persian Gulf veterans 
to include "a medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms", as well as "[a]ny diagnosed illness 
that the Secretary determines in regulations . . . warrants a 
presumption of service-connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 38 
U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) 
Headache."  In addition, the VEBEA extended the period 
during which an undiagnosed illness must be manifested to the 
requisite 10 percent degree, to December 31, 2006.  The 
changes effected by the VEBEA were mandated to become 
effective on March 1, 2002.  To afford the veteran the 
maximum benefit of the law, to whatever extent those changes 
are pertinent to the issues in this case, the Board will 
consider both the pre- and post-VEBEA law.

As noted above, the veteran contends that he suffers from an 
undiagnosed illness manifested by multiple joint disorders 
affecting the hips, knees, and ankles.  In other words, he is 
claiming that his signs and symptoms are manifestations of 
undiagnosed illness.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2); Neumann, supra.  
Thus, although medical evidence of signs or symptoms is 
clearly not required to grant a claim, the regulation does 
require that there be some objective, independently 
verifiable evidence of the symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317.  The veteran's military records document that he 
served in Southwest Asia during the pertinent time period.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 and is so entitled because he is found to 
have a disability attributable to a known diagnosis, further 
consideration under the direct service connection provisions 
of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  
See, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994) (specifically addressing claims based upon ionizing 
radiation exposure, but generally applicable in cases 
involving presumptive service connection laws).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a veteran must establish the existence of a disability 
and a connection between the veteran's service and the 
disability.  Boyer, supra.

IV.  Analysis

Initially, the Board points out that the veteran had two 
periods of service; April 1957-April 1960, and November 1990-
November 1991, but all of the claims before the Board are 
based upon the veteran's contentions that his claimed 
conditions are related to his latter period of service.

A.  PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. § 3.304(f) (2004); 
Cohen v. Brown, 10 Vet. App 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994). The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

In the present case, the veteran has not specifically 
contended, nor does his military service record show, that he 
engaged in combat while in service.  He has indicated that 
all of his claimed stressors occurred during Persian Gulf 
service in 1990 and 1991, but he has specifically ruled out 
personal combat involvement.  

A review of the veteran's claims file shows that he was first 
diagnosed with PTSD at least as early as 1995, which has been 
continually treated since that time.  While numerous records 
discussed his PTSD in the context of family and health 
problems, they also make specific mention of nightmares and 
sleep obstruction, as well as intrusive memories of dead 
bodies seen during his Persian Gulf War service.

Nevertheless, even where there is a diagnosis of PTSD, that 
is not sufficient for a grant of service connection.  The 
Board notes that VA has been unable to verify any claimed in-
service stressors because the veteran, has not provided the 
RO with any specific information, including dates, names, or 
locations about any claimed in-service stressor.  The 
incidents, as described by the veteran in various written 
statements and treatment reports, do not include any specific 
details as to place, time, or people involved such as would 
allow the RO to verify the stressors.  For the most part his 
reported stressors are anecdotal stories of things observed.  
The RO attempted to verify the veteran's reported stressors 
through USASCRUR, but was informed by that office in April 
2002 that these were incapable of verification due to lack of 
detail.  The veteran thereafter provided no additional detail 
with which to attempt verification again.  Given this 
particular fact situation, the Board finds that the RO made 
all reasonable attempts to assist the veteran in 
substantiating his claim for service connection for PTSD.  
Because the veteran did not engage in combat, without a 
verified stressor, he cannot be service connected for PTSD.

Finally, the Board notes that the veteran has been diagnosed 
with depression, and that such disorder arose and was first 
diagnosed more than a year after he left service.  Neither 
the service records nor any medical opinion of record shows a 
link between a depressive disorder and the veteran's military 
service.  He therefore cannot be service connected for this 
disorder.

While the veteran may sincerely believe that he has PTSD 
which was caused by some incident of service, it is well 
established that, as a layperson, he is not considered 
capable of opining on matters requiring medical knowledge.  
See Routen v. Brown, supra; Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

As discussed above, while the competent evidence of record 
might establish the veteran has a clinically supported 
current diagnosis of PTSD, he has not provided information 
with which the RO could verify that said diagnosis is based 
upon a stressor which occurred during active military 
service.  Because the evidence preponderates against the 
claim for service connection for PTSD, the benefit-of-the-
doubt doctrine is inapplicable, and service connection must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.

B.  Hips - Knees - Ankles

The Board notes that the veteran contends he suffers from 
multiple joint disorders affecting the hips, knees, and 
ankles, as a result of his service in the Southwest Asia 
theater of operations.  In other words, he is claiming that 
his signs and symptoms are manifestations of undiagnosed 
illness.  The veteran is also asserting the theory of direct 
service connection for his claimed conditions. 

On the question of the applicability of 38 C.F.R. § 3.317, we 
note that the veteran's service records reflect that he 
served in Operation Desert Storm, in Southwest Asia, during 
the Persian Gulf War.  The veteran has essentially contended 
that he has disorders of the hips, knees, and ankles due to 
service in general.  Alternatively, he contends that he has 
an undiagnosed illness which is manifested by multiple joint 
disorders affecting the hips, knees, and ankles and which is 
due to his service in Southwest Asia during the Persian Gulf 
War.  The Board will address each of these contentions 
separately.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (the existence of presumption regulations pertaining to 
causation of a particular disease does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation in service).

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  In assessing the 
veteran's claim on the basis of direct service incurrence, 
with respect to Hickson element (1), current disability, the 
record contains diagnoses of arthritis of the hips and knees 
and bilateral ankle strain.  


There is no indication of any injury of diagnosis relating to 
the hips, knees or ankles except for an acute right knee 
injury in June 1991, which resolved with no residuals 
according to an August 1991 separation examination report.  
Several years later, medical records document complaints of 
knee, hip, and ankle pain.  

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability." Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In this case, while the record contains currently 
diagnosed disorders of the hips, knees, and ankles, it does 
not contain any competent medical evidence or opinion 
etiologically linking any of these disorders to the veteran's 
period of service.  

Moreover, there is no medical evidence of any continuity of 
symptomatology of the hips, knees, or ankles since service.  
The veteran maintains that joint pain and symptoms began 
during his Persian Gulf service and continued thereafter.  
However, as a layperson, he is not qualified to render 
opinions as to medical diagnoses, etiology, or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Further, 
there is no medical evidence of a relationship between the 
veteran's claimed disorder of the hips, knees, and ankles, 
and his reported continuity of symptomatology since service, 
which is unsupported by medical evidence.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).

With respect to an analysis of the claims under the 
provisions of 38 C.F.R. § 3.317, the evidence of record 
demonstrates that claimed joint disorders affecting the hips, 
knees, and ankles have been ascribed to known, clinical 
diagnoses.  In other words, the veteran has not submitted 
competent evidence that these disorders are manifestations of 
undiagnosed illness.  His joint disorders have been diagnosed 
as arthritis of the hips and knees, as shown by X-ray films, 
and bilateral ankle strain.  Accordingly, since the veteran's 
claimed conditions have all been attributed to clinical 
diagnoses, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 are not applicable to these claims.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). Accordingly, the claim for service connection 
for disorder of the hips, knees, and ankles bilaterally must 
be denied.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for disorders of the hips, knees, and 
ankles, either on a direct basis or as due to an undiagnosed 
illness, is denied.


REMAND

The record as it stands currently is inadequate for the 
purpose of rendering a fully informed decision on the claim 
of entitlement to service connection for a skin disorder.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

The service medical records show that the veteran was seen 
for complaints of a sore/skin lesion on the lower abdomen in 
July 1991.  Post-service medical records dated from 1992 
forward reflect that the veteran experienced skin problems 
including cysts, lesions, rashes, and itching, and that 
various diagnoses including pruritis, tinea corporis, and 
eczema were made.  

A VA skin examination was conducted in 2002, at which time 
the claims folder was not available to the examiner and 
therefore no opinion was offered as to any etiological 
relationship between the skin conditions diagnosed at that 
time and the veteran's Gulf War service.  Therefore, the 
claim must be remanded to schedule a VA dermatology 
examination, which is necessary to determine whether a 
current skin disability resulted from service.  Pursuant to 
law, as enacted by the VCAA, a VA examination and medical 
opinion is necessary if there is competent evidence of 
current disability that may be associated with active service 
but the record does not include sufficient medical evidence 
to make a decision on that issue.  See 38 U.S.C.A. § 5103A(d) 
(West 2002). 

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:

1.  Arrange a dermatology examination for 
the veteran.  The claims file should be 
made available to and reviewed by the 
examiner prior to the examination.

a.  The examiner should conduct any 
indicated studies/tests, note whether 
the claims folder was reviewed, and 
list any diagnoses pertinent to the 
veteran's skin.  If there is no 
specific skin diagnosis that can be 
determined, the examiner should state 
whether the veteran exhibits signs or 
symptoms of an undiagnosed illness 
attributable to Persian Gulf War 
service in 1990 and 1991, such as 
unexplained rashes or other 
dermatological signs or symptoms.

b.  If the examiner reports a 
diagnosis of a skin disorder, the 
examiner should state a medical 
opinion as to whether the probability 
is greater than, equal to, or less 
than a 50 percent degree of 
likelihood that the current skin 
disability resulted from the 
veteran's Persian Gulf War service 
from November 1990 to November 1991, 
or any other event during active 
service.  Any opinion expressed by 
the examiner must be accompanied by a 
complete written rationale.

c.  The RO should review the 
requested examination report and 
medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of 
this remand, and if they are not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 
Vet. App. 268 (1998). 

2.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
skin disorder, to include as due to 
undiagnosed illness, based upon the 
entire evidence of record.  All pertinent 
law, Court decisions, and regulations 
should be considered.  If the claim 
remains in denied status, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.

Thereafter, if appropriate, the claim should be returned to 
the Board for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


